Citation Nr: 0124696	
Decision Date: 10/16/01    Archive Date: 10/23/01

DOCKET NO.  98-08 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 
percent for a left wrist disability (minor extremity) prior 
to June 30, 2000.

2.  Entitlement to a disability rating in excess of 30 
percent for a left wrist disability (minor extremity) 
beginning June 30, 2000.

3.  Entitlement to an increased (compensable) evaluation for 
a left elbow disability (minor extremity).

4.  Entitlement to an increased evaluation for a cervical 
spine disability, currently evaluated as 20 percent 
disabling.

5.  Entitlement to an increased evaluation for a left 
shoulder disability (minor extremity), currently evaluated as 
20 percent disabling.

6.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.

7.  Entitlement to an increased evaluation for a right 
shoulder disability (major extremity), currently evaluated as 
10 percent disabling.

8.  Entitlement to a disability rating in excess of 20 
percent for a lumbar spine disability prior to February 23, 
2000.

9.  Entitlement to a disability rating in excess of 60 
percent for a lumbar spine disability beginning February 23, 
2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the Army from July 
1975 to December 1992, when he retired.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued by the San 
Juan, the Commonwealth of Puerto Rico Regional Office (RO) of 
the Department of Veterans Affairs (VA).  

While the case was in appellate status, the RO increased the 
appellant's disability evaluation for the left wrist 
disability from 20 to 30 percent, effective from June 30, 
2000.  The RO also increased the appellant's rating for the 
lumbar spine disability from 20 to 60 percent, effective from 
February 23, 2000.  However, it is presumed that he is 
seeking the maximum benefit allowed by law and regulation, 
and "it follows that such a claim remains in controversy 
where less than the maximum available benefit is awarded."  
AB v. Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the 
increased rating issues are as delineated on the title page 
of this decision.

The Board also notes that the RO issued a rating decision in 
August 2000 that, in part, denied the appellant's claim of 
entitlement to service connection for a psychiatric 
condition, to include primary insomnia.  The appellant was 
notified of this rating decision, but apparently has 
apparently neither initiated nor completed the procedural 
steps necessary for an appeal.  However, section 7(b) of the 
Veterans Claims Assistance Act of 2000 states that, in the 
case of a claim for benefits finally denied as being not well 
grounded between July 14, 1999 and November 9, 2000, the 
claim can be readjudicated upon the request of the claimant 
or the Secretary's own motion as if the denial had not been 
made.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7(b), 114 Stat. 2096 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO denied 
the appellant's claim for service connection for a 
psychiatric disorder based on a determination that the claim 
was not well grounded.  This matter is therefore referred to 
the RO for appropriate action.

It is unclear from the appellant's VA Form 21-4138, submitted 
in November 2000, whether the appellant is asking for an 
accounting of the benefits due and paid as a result of his 
increased evaluations or whether he is advancing a claim or 
claims for an earlier effective date for the grant of 
increased benefits.  The matter is referred to the RO for 
appropriate action.

The issues of evaluations in excess of 20 and 30 percent for 
the left wrist disability, as well as the issues of 
evaluations in excess of 20 and 60 percent for the lumbar 
spine disability and a compensable evaluation for the left 
elbow disability, will be addressed in the REMAND section 
which follows the ORDER section in the decision below.



FINDINGS OF FACT

1.  All available and relevant evidence necessary for 
disposition of the increased rating issues as to the 
disabilities of the left and right shoulders, cervical spine 
and hearing loss has been obtained by the RO.

2.  The appellant is right-handed.

3.  The appellant's left shoulder disability has been 
manifested by subjective complaints of chronic severe pain, 
weakness, stiffness and limited motion with pain on use.  

4.  Objective medical findings for the left shoulder include 
extreme pain on motion; tenderness to palpation; mild 
crepitation of the left shoulder joint; and a reduced range 
of motion to shoulder level with no instability or 
subluxation.

5.  The level of disability produced by the appellant's left 
shoulder disability is consistent with moderate limitation of 
motion with pain on use; there is no objective clinical 
evidence of swelling or deformity, ankylosis of the 
scapulohumeral articulation, malunion, fibrous union, 
nonunion, or loss of head of the humerus, recurrent 
dislocation of the scapulohumeral joint, or malunion, 
nonunion or dislocation of the clavicle or scapula.

6.  The appellant's right shoulder disability is currently 
manifested by subjective complaints of chronic pain, loss of 
strength and increased pain on use.

7.  Objective medical findings for the right shoulder include 
no neurological deficits; slight limitation of motion above 
shoulder level; no swelling, instability, weakness, abnormal 
movement, guarded movement or pain on movement; and no 
episodes of subluxation or dislocation.

8.  The level of disability produced by the appellant's right 
shoulder disability is consistent with slight limitation of 
motion with pain on use; there is no objective clinical 
evidence of swelling or deformity, ankylosis of the 
scapulohumeral articulation, malunion, fibrous union, 
nonunion, or loss of head of the humerus, recurrent 
dislocation of the scapulohumeral joint, or malunion, 
nonunion or dislocation of the clavicle or scapula.

9.  The appellant's cervical spine disability is currently 
manifested by subjective complaints of chronic severe neck 
pain with stiffness and headaches.  

10.  Objective medical findings for the cervical spine 
include of limitation of motion of the cervical spine with 
severe pain on motion; no upper extremity atrophy; normal 
deep tendon reflexes and muscle tone; and no radiographic 
findings indicative of any disc disease. 

11.  The level of disability produced by the appellant's 
cervical spine disability is consistent with severe 
limitation of motion.

12.  The appellant's bilateral hearing loss disability is 
manifested by Level I hearing acuity in the right ear and 
Level I hearing acuity in the left ear.

13.  The disabilities of the left and right shoulders, 
cervical spine and hearing loss are not so unusual as to 
render application of the regular schedular provisions 
impractical.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a disability of the left shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003-5024, 5200, 5201, 5202, 5203 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)). 

2.  The criteria for an evaluation in excess of 10 percent 
for a disability of the right shoulder have not been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003-5024, 5200, 5201, 5202, 5203 (2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)). 

3.  The criteria for an evaluation of 30 percent, but not 
more, for a disability of the cervical spine have been met.  
38 U.S.C.A. § 1155 (West 1991); Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 
2096-2099 (2000) (codified as amended at 38 U.S.C. §§ 5100 et 
seq. (West Supp. 2001)); 38 C.F.R. §§  3.321, 4.1, 4.2, 4.3, 
4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic 
Codes 5003-5024, 5287, 5290, 5293 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.159 and 3.326(a)). 

4.  The schedular criteria for a compensable evaluation for a 
bilateral hearing loss disability have not been met.  
38 U.S.C.A. §§ 1155, 1160 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5100 et seq. (West Supp. 2001)); 38 C.F.R. Part 4, 
§§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, Table VI and Table 
VII, 4.86, Diagnostic Code 6100 (1998); 64 Fed. Reg. 25202-
25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. seq., 
Diagnostic Code 6100 (2001)); 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R §§ 3.102, 3.159 
and 3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After a thorough review of the evidence of record, the Board 
finds that the criteria for an evaluation in excess of 20 
percent for a disability of the left shoulder have not been 
met.  The Board also finds that the criteria for an 
evaluation in excess of 10 percent for a disability of the 
right shoulder have not been met.  The Board further finds 
that the criteria for an evaluation of 30 percent, but not 
more, for a disability of the cervical spine have been met.  
Lastly, the Board finds that the criteria for a compensable 
rating for the appellant's bilateral hearing loss have not 
been met.

I.  Schedular ratings.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In the evaluation of service-connected disabilities the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§  
4.1, 4.2, 4.10, 4.41.  The evidence of the present levels of 
disability is found in the reports of the VA medical 
treatment rendered in 1996, the reports of the VA medical 
examinations conducted in February 1997, August and September 
of 1998, and July and September of 2000, and various written 
statements submitted by the appellant and his representative.

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20.

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met.  38 C.F.R. § 4.31.

Under 38 C.F.R. § 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant on motion.  The Board notes that 
disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.  

The provisions of 38 C.F.R. §§ 4.45 and 4.59 also contemplate 
inquiry into whether there is limitation of motion, weakness, 
excess fatigability, incoordination, and impaired ability to 
execute skilled movements smoothly, and pain on movement, 
swelling, deformity, or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with 
sitting, standing, and weight-bearing are also related 
considerations.  The United States Court of Appeals for 
Veterans Claims (Court) has held that diagnostic codes 
predicated on limitation of motion do not prohibit 
consideration of a higher rating based on functional loss due 
to pain on use or due to flare-ups under 38 C.F.R. §§ 4.40, 
4.45, 4.59; Johnson v. Brown, 9 Vet. App. 7 (1997); and 
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).

For disabilities involving substantiated presence of 
degenerative or traumatic arthritis, Diagnostic Codes 5010-
5003 provide that arthritis will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved, and that 
limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  When the rating based on 
limitation of motion is noncompensable under the appropriate 
diagnostic codes, a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion should 
be assigned; the 10 percent rating is not to be combined 
with, nor added to, Diagnostic Code 5003.  In the absence of 
limitation of motion, a 20 percent rating will be assigned if 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations; a 10 percent rating will be 
assigned if there is X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.

Ratings for functional impairment of the upper extremities 
are based upon which extremity is the major or minor 
extremity, i.e., the one predominantly used by the 
individual.  Only one extremity is considered to be major and 
a person is presumed to be right-handed unless there is 
evidence of left-handedness.  38 C.F.R. § 4.69.  In the 
appellant's service medical records, for example, the July 
1975 report of medical history indicates that he is right-
handed.  Post-service records, including the September 1998 
VA examination and the July 2000 VA examination reports, also 
indicate that the appellant is right-handed.  Thus, the 
rating for the right shoulder is to be made on the basis of 
the right upper extremity being the major extremity, while 
the left shoulder rating would be for the minor extremity.

A.  Left and right shoulder claims.

A VA consultation sheet, dated in January 1996, indicates 
that the appellant had been found to have chronic and severe 
shoulder pain.  The provisional diagnosis was severe shoulder 
tendonitis.  

The appellant underwent a VA joints examination in February 
1997.  He complained only of pain and a needles sensation in 
the anterior aspect of the left shoulder when he raised his 
arm.  On physical examination, there was no swelling or 
deformity and no instability was demonstrated.  There was 
mild crepitation of the left shoulder joint.  There was no 
tenderness to palpation.  There was no muscle atrophy.  The 
appellant demonstrated normal muscle strength in his arms.  
Reflexes were 2+ and symmetrical in the arms.  He 
demonstrated a range of motion of the left shoulder of 80 
degrees of flexion, 30 degrees of extension, 45 degrees of 
internal and external rotation and 75 degrees of abduction.  
Exquisite pain was objectively observed with all movement.  
The examiner rendered a diagnosis of arthritis of the left 
shoulder with tendonitis.

The appellant underwent another VA joints examination in 
September 1998.  He complained of severe right shoulder pain 
that was made worse by movement; he stated that he had 
difficulty lifting objects in his daily activities.  He 
reported good pain control with ibuprofen and stated that he 
had not experienced any episodes of dislocation or recurrent 
subluxation of the right shoulder in the previous year.  
There were no constitutional symptoms for inflammatory 
arthritis.  The appellant was noted to be right-handed.  On 
physical examination, the appellant demonstrated a range of 
motion of the right shoulder of 150 degrees of flexion, 90 
degrees of internal and external rotation and 150 degrees of 
abduction.  The examiner stated that there was no objective 
evidence of painful motion, edema, effusion, instability, 
weakness, tenderness, redness, heat, abnormal movement or 
guarding of movement of the right shoulder.  The examiner 
rendered a diagnosis of tendonitis, right shoulder, 
asymptomatic today.

The appellant underwent a VA general medical examination in 
July 2000.  He reported difficulty with lifting his left arm 
above shoulder level.  He stated that he was right-handed.  
On physical examination, there were no sensory or motor 
deficits.

The appellant subsequently underwent another VA joints 
examination in September 2000.  He complained of pain, 
weakness, swelling and stiffness in his left shoulder, but 
denied any episodes of dislocation or subluxation.  On 
physical examination, the appellant demonstrated a range of 
motion of the left shoulder of 90 degrees of flexion, 20 
degrees of extension, 45 degrees of internal rotation, 75 
degrees of external rotation and 90 degrees of abduction.  
Extreme pain was objectively observed with flexion and 
abduction.  There was tenderness to palpation.  No 
instability of the shoulder was demonstrated.  The examiner 
stated that a March 1996 MRI report revealed no evidence of a 
rotator cuff tear.  The examiner rendered a diagnosis of 
tendonitis of the left shoulder with left shoulder 
impingement syndrome.

The movement of the shoulder and arm joint is covered in the 
regulations by Diagnostic Codes 5200 to 5203.  In addition, 
conditions such as bursitis, synovitis and tenosynovitis are 
to be evaluated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  38 C.F.R. Part 4, Diagnostic Codes 5003-
5024.

Under the applicable provisions, a 30 percent evaluation for 
the major extremity and a 20 percent evaluation for the minor 
arm is warranted for favorable ankylosis of the 
scapulohumeral articulation.  Ankylosis is considered to be 
favorable when abduction is possible to 60 degrees and the 
individual can reach his or her mouth and head.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5200.  

Limitation of motion of the arm is rated 20 percent for the 
major or the minor arm when motion is possible to the 
shoulder level.  When motion is limited to midway between the 
side and shoulder level, a 30 percent rating is assigned for 
the major arm and a 20 percent rating, for the minor arm.  
When motion is limited to 25 degrees from the side, a 40 
percent rating is assigned for the major arm and a 30 percent 
rating, for the minor arm.  Diagnostic Code 5201.

Impairment of the humerus is assigned a 20 percent evaluation 
for malunion of the humerus of the major or minor side with 
moderate deformity or for the minor side with marked 
deformity, and a 30 percent evaluation is assigned for the 
major side with marked deformity.  Recurrent dislocation of 
the humerus at the scapulohumeral joint is rated 20 percent 
with infrequent episodes and guarding of movement only at the 
shoulder level for either the major or minor side.  With 
frequent episodes and guarding of all arm movements, a 20 
percent evaluation is assigned for the minor side and a 30 
percent evaluation for the major side.  Fibrous union of the 
humerus is rated 40 percent on the minor side and 50 percent 
on the major side.  Ratings up to 80 percent are also 
provided for flail shoulder and false flail joint.  
Diagnostic Code 5202.

Impairment of the clavicle or scapula is assigned a 10 
percent rating for malunion or for nonunion without loose 
movement, for the major or the minor side.  A 20 percent 
evaluation, the highest available under this code, requires 
nonunion with loose movement or dislocation.  These 
disabilities may also be rated on the basis of impairment of 
function of the contiguous joint.  Diagnostic Code 5203.

In addition, traumatic arthritis, established by x-ray 
findings, will be evaluated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. Part 4, 
Diagnostic Code 5010-5003.  Where there is x-ray evidence of 
arthritis, and limitation of motion but not to a compensable 
degree, a 10 percent rating can be assigned for such major 
joints.  Id.  

Normal range of motion for the shoulder is as follows: 
forward elevation (flexion) to 180 degrees; abduction to 180 
degrees; internal rotation to 90 degrees; and external 
rotation to 90 degrees.  38 C.F.R. § 4.71, Plate I.  See also 
Lineberger v. Brown, 5 Vet. App. 367, (1993) (pursuant to 
38 C.F.R. § 4.71, Plate I, normal range of flexion (forward 
elevation) and abduction of the shoulder is to 180 degrees).

As previously noted, under 38 C.F.R. § 4.40, functional loss 
may be due to pain, if supported by adequate pathology and 
evidenced by visible behavior on motion.  Weakness is as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  Under 
38 C.F.R. § 4.45 factors of joint disability include 
increased or limited motion, weakness, fatigability, or 
painful movement, swelling, deformity or disuse atrophy.  
Under 38 C.F.R. § 4.59 painful motion is an important factor 
of disability from arthritis and actually painful joints are 
entitled to at least the minimum compensable.

The RO has rated the appellant's left shoulder disability, 
characterized as degenerative joint disease with limitation 
of motion, under Diagnostic Code 5201.  The RO has rated the 
appellant's right shoulder disability, characterized as 
tendonitis, under Diagnostic Code 5024.  

Applying the Diagnostic Codes in turn, there is no objective 
clinical evidence of ankylosis in either shoulder (5200).  
The appellant does not have limitation of shoulder motion 
midway from the side and the shoulder level on the left side, 
nor does he demonstration limitation of motion on the right 
side at the shoulder level (5201).  He does not have 
recurrent dislocation or malunion of the humerus (5202) or 
dislocation, nonunion or malunion of the clavicle or the 
scapula (5203).

After reviewing the medical records associated with the 
claims file, it is the conclusion of the Board that a 
schedular rating in excess of 20 percent is not warranted for 
the left shoulder (minor arm).  The appellant has complaints 
of pain and weakness, and recent VA examination reports, 
while demonstrating the presence of crepitus and some 
tenderness, as well as severe pain on motion, do not 
demonstrate sufficient evidence of limitation of motion of 
the left shoulder to warrant an increased evaluation.  The 
appellant is able to raise his left arm to shoulder height; 
that is, he can abduct the left arm to 90 degrees, albeit 
with pain.  Therefore, the appellant's complaints of pain, 
weakness, and functional impairment, when taken together with 
the crepitus, tenderness and moderate limitation of motion 
without any other clinical findings, more nearly approximate 
a 20 percent evaluation under Diagnostic Code 5201, but not 
more.

The Board finds, based on the evidence of record, that the 
objective findings related with the appellant's left shoulder 
disability do not warrant more than a 20 percent evaluation 
under Diagnostic Codes 5200, 5201, 5202 or 5203.  
Specifically, there is no evidence that the appellant suffers 
from ankylosis of the scapulohumeral articulation; therefore, 
Diagnostic Code 5200 is not for application.  Further, 
limitation of motion of the arm at the shoulder level is 
limited, at most, with pain, to 90 degrees of adduction; this 
is not severe enough to meet the standard of Diagnostic Code 
5201.  The Board can find no clinical basis under the 
applicable Diagnostic Codes to grant an evaluation in excess 
of 20 percent based on bony impairment of the humerus, 
clavicle or scapula.

As noted, the RO has evaluated the appellant's right shoulder 
condition under Diagnostic Code 5024, tenosynovitis.  There 
is medical documentation of some limitation of motion of the 
right shoulder.  Furthermore, the appellant has also put 
forth credible complaints of pain on use of the joint.  These 
factors, coupled with the doctrine of benefit of the doubt 
and the provisions of 38 C.F.R. §§ 4.7, 4.10 and 4.40, 
combine to support the current assignment of a 10 percent 
evaluation for the appellant's right shoulder disability.  
This is commensurate with the 10 percent rating that would be 
assigned for arthritic changes with some slight limitation of 
motion.  38 C.F.R. §§ 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a 
Diagnostic Code 5003.

However, an evaluation in excess of 10 percent for the right 
shoulder disability is not warranted because the appellant 
has not demonstrated limitation of movement at the shoulder 
level, or the functional equivalent thereof.  The Board has 
given careful consideration to the contentions that an 
increased rating is warranted due to complaints of pain.  The 
10 percent rating contemplates complaints of pain, especially 
on extended use.  There is no showing of any other functional 
impairment that would warrant a higher rating for the 
complaints of pain.

B.  Cervical spine claim.

Review of the appellant's VA medical treatment records 
reveals that he was seen as an outpatient in May 1996.  A 
doctor's note indicated that radiographic examination of the 
cervical spine had demonstrated osteoarthritis of C3 to C7.  

The appellant underwent a VA examination in February 1997.  
He complained of cervical pain associated with noise when 
moving his head.  He demonstrated range of motion of the 
cervical spine of 25 degrees of forward flexion, 20 degrees 
of backward extension, 20 degrees of right and left lateral 
flexion and 30 degrees of left and right rotation.  There was 
exquisite pain on all motion.  There was no atrophy of the 
upper extremities.  Reflexes were 2+ and symmetrical in the 
arms.  There was normal muscle strength in the arms.  The 
diagnosis was cervical arthritis.

The appellant underwent another VA examination in September 
2000.  He complained of constant neck pain and stiffness, 
frequent headaches and a decreased range of motion.  He 
denied numbness or electric feelings in his upper 
extremities.  He stated that he used pain medication, but had 
not undergone any surgery.  He demonstrated range of motion 
of the cervical spine of 25 degrees of forward flexion, 10 
degrees of backward extension, 10 degrees of right and left 
lateral flexion and 50 degrees of left and right rotation.  
There was pain on motion in all planes.  There was no atrophy 
of the upper extremities.  The muscle test was 5/5 from C5 to 
T1.  Deep tendon reflexes were 2+ and the muscle tone in the 
upper extremities was normal.  The Spurling test was 
negative.  The examiner noted that an MRI report, dated in 
April 1997, revealed adequate alignment, loss of cervical 
lordosis, spondylitic changes from C3 to C7, and spinal canal 
stenosis at C3-4, C4-5, C5-6 and C6-7.  There was no evidence 
of any significant posterior bulge or disc herniation.  The 
examiner rendered a diagnosis of cervical osteoarthritis with 
spinal canal stenosis and cervical myositis.

The appellant's cervical spine disability is currently 
evaluated as 20 percent disabling under the criteria of 
Diagnostic Code 5003 for osteoarthritis.  The Board also 
notes that myositis is rated under Diagnostic Code 5021 based 
on the limitation of motion of the affected parts as 
degenerative arthritis.  

Diagnostic Code 5003 sets forth criteria for evaluation of 
degenerative arthritis established by x-ray findings, which 
are to be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved (Diagnostic Code 5200, et seq.).  Where there 
is some limitation of motion, less than would be assigned 
under Codes 5200 et seq., a 10 percent rating is for 
assignment.  An evaluation in excess of 20 percent is not 
provided for under Diagnostic Code 5003, and thus reference 
must be made to Diagnostic Code 5290 for limitation of motion 
of the cervical spine.  A 20 percent evaluation is assigned 
for moderate limitation of cervical spine motion.  A 30 
percent evaluation may be assigned for severe limitation of 
motion.  38 C.F.R. § 4.71a. 

Ankylosis of the cervical spine is rated 30 percent in a 
favorable position and 40 percent in an unfavorable position.  
38 C.F.R. § 4.71a, Diagnostic Code 5287. Intervertebral disc 
syndrome is rated 40 percent when severe with recurring 
attacks with intermittent relief and 20 percent when moderate 
with recurring attacks.  Diagnostic Code 5293.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence supports a rating of 30 
percent for the appellant's cervical spine disability, but 
not more.  There is no indication of ankylosis of the 
cervical spine and thus consideration of Diagnostic Code 5287 
is not appropriate.  See 38 C.F.R. Part 4, Diagnostic Code 
5287.  There is, however, limitation of motion in the 
cervical spine as stated by various VA examination reports.  
In this case, the limitation of motion demonstrated by the 
appellant is severe; the maximum a veteran can receive for 
severe limitation of motion of the cervical spine is 30 
percent.  See 38 C.F.R. Part 4, Diagnostic Code 5290.  There 
is no current medical evidence demonstrating the existence of 
disc pathology that represents a separate disorder, and 
therefore a separate rating is not merited.  38 C.F.R. 
§ 4.14.

Other factors to consider are the degree of limitation of 
motion that the appellant has, which in this case is severe, 
and the degree of pain he has.  With increasing levels of 
pain, concomitantly increasing degrees of muscle spasm, 
weakness, atrophy, inability to function, and the like, are 
expected.  38 C.F.R. §§ 4.40, 4.45, 4.59.  In this case, 
chronic pain was reported.  The appellant consistently 
complained of chronic pain that was increasing in severity, 
and recent objective medical evidence did show clinical 
findings of exquisite pain on motion.

Consideration has been given to assigning separate ratings 
under the various diagnostic codes.  It is concluded that 
such a result would violate the provisions of 38 C.F.R. 
§ 4.14, which prohibit the pyramiding.  It is the Board's 
reading of these provisions that the codes in question all 
contemplate limitations due to pain, orthopedic and 
neurologic, of the cervical spine.  There is no "entirely 
different function" affected by the neurologic versus the 
orthopedic findings that would warrant a separate evaluation.  
See 38 C.F.R. § 4.56; Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
neck disorder are contemplated in the rating for severe 
impairment that has been assigned.  Thus, 38 C.F.R. § 4.40, 
et seq. do not provide basis for the assigning of a separate 
or increased disability rating.

Examining the evidence summarized above, and giving due 
consideration to the provisions regarding painful motion 
under 38 C.F.R. § 4.59, the medical evidence shows objective 
evidence of severe cervical spine limitation of motion.  
There have been no sensory changes noted in the upper 
extremities.  The appellant has demonstrated no upper 
extremity muscle atrophy or any fasciculations, no decrease 
in upper arm muscle strength, no findings of neurologic 
deficits in the upper extremities and he has demonstrated 
normal arm reflexes.  There is no medical evidence of any 
herniated nucleus pulposus.  As such, findings commensurate 
with severe cervical disc impairment under Diagnostic Code 
5293 are not shown.

C.  Hearing loss claim.

The severity of a hearing loss disability is determined by 
comparison of audiometric test results with specific criteria 
set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral 
defective hearing range from noncompensable to 100 percent 
based on organic impairment of hearing acuity as measured by 
the results of controlled speech discrimination tests 
together with the average hearing threshold level as measured 
by pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from level I, 
for essentially normal acuity, to level XI, for profound 
deafness, in order to evaluate the degree of disability from 
bilateral service-connected defective hearing.

It is noted that while this case was being developed, the 
rating criteria for hearing loss were revised.  64 Fed. Reg. 
25202-25210 (May 11, 1999) (codified at 38 C.F.R. § 4.85 et. 
seq. (1999)).  Therefore, the Board must consider if one 
version is more favorable.  If the amended version is more 
favorable, the Board will apply the amended version from the 
effective date of the amendment and the pre-amendment version 
for any period preceding the effective date; however, the 
effective date cannot be earlier than the effective date of 
the change.  In applying either version, all evidence of 
record must be considered.  See VAOPGCPREC 3-2000; VAOPGCPREC 
11-97; Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Review of the revised criteria reveals that the audiometric 
findings result in the same outcome regardless of whether the 
new or the old criteria are used.  Neither set of criteria 
may be said to have a liberalizing effect in this case, as 
both the old and the new rating criteria produce the same 
disability evaluation.  

Service connection for bilateral sensorineural hearing loss 
was established by a rating decision, effective as of 
December 1992; a zero percent evaluation was assigned.  On 
the VA audiometric evaluation conducted in August 1998, pure 
tone thresholds, in decibels, were as follows:

HERTZ:
1000
2000
3000
4000
Average
Right
20
20
30
30
25
Left
20
20
45
45
33

Speech recognition ability was 96 percent in each ear.

These findings result in a corresponding designation of Level 
I hearing acuity in the right ear and Level I hearing acuity 
in the left ear.  Pursuant to these findings, the RO 
continued the noncompensable disability evaluation which the 
appellant contends is insufficient.  Diagnostic Code 6100.

The revised rating criteria provide for rating exceptional 
patterns of hearing impairment under 38 C.F.R. § 4.86.  The 
veteran's test results do not meet the requirements of this 
section, however, as the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more, nor is the puretone threshold 30 
decibels or less at 1000 Hertz, and 70 decibels or more at 
2000 Hertz.  

The Board is aware of the appellant's contentions concerning 
his difficulty in hearing, including the contentions that he 
has difficulty listening to television and following a 
conversation in a noisy or crowded environment.  However, the 
objective clinical evidence of record simply does not support 
an evaluation in excess of zero percent for his bilateral 
hearing loss disability.  The assignment of disability 
ratings for hearing impairment is derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  See Lendenmann v. Principi, 3 Vet. App. 345 
(1992).

Under Diagnostic Code 6100, a zero percent evaluation is 
assigned where hearing is at Level I for one ear and Level I 
for the other.  Under both the old regulations and the 
current regulations, a zero percent rating is yielded by the 
August 1998 VA audiometric examination results.  The 
requirements of 38 C.F.R. § 4.85 set out the numeric levels 
of impairment required for each disability rating, and those 
requirements are mandatory.  The Board must accordingly find 
that the preponderance of the evidence is against the 
appellant's claim for a compensable evaluation his bilateral 
hearing loss disability.  

II.  Extraschedular evaluations.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The Board finds that an extraschedular evaluation is not 
warranted for the appellant's service-connected left 
shoulder, right shoulder, cervical spine, or hearing loss 
disability at issue in this case because the evidence does 
not show that any of these four disabilities presents an 
unusual or exceptional disability picture.  38 C.F.R. 
§ 3.321(b)(1).  

It is undisputed that the appellant's symptoms associated 
with these four disabilities have an adverse effect on 
employment, but it bears emphasis that the schedular rating 
criteria are designed to take such factors into account.  
Indeed, the schedule is intended to compensate for average 
impairments in earning capacity resulting from service-
connected disability in civil occupations.  38 C.F.R. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.  

Significantly, none of these four disabilities has required 
any post-service period of hospitalization and none of the 
four disabilities has, in and of itself, markedly interfered 
with employment.  There is no credible, competent evidence 
indicating a greater degree of functional loss attributable 
to any of these four disabilities than that commensurate with 
the respective assigned rating.  The evidence does not 
indicate that any of these four service-connected 
disabilities interferes markedly with employment in a way not 
contemplated by the schedular rating.  Therefore, the regular 
schedular standards, with the respective evaluations 
currently assigned, adequately compensate the appellant for 
any adverse industrial impact caused by his left and right 
shoulder disabilities, as well as for his cervical spine and 
hearing loss disabilities.  Accordingly, the Board finds that 
the regular schedular standards applied in the current case 
adequately describe and provide for the appellant's 
disability level for these four disabilities, and that the 
grant of an extraschedular evaluation for any one of them is 
not warranted.

III.  Veterans Claims Assistance Act of 2000.

The Board is aware that, in November 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA).  Among 
other things, this law includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  With few exceptions, 
this law is applicable to all claims filed on or after the 
date of enactment, or filed before the date of enactment and 
not yet final as of that date.  However, in this case, even 
though the RO did not have the benefit of the explicit 
provisions of VCAA, VA's duties with respect to the 
appellant's increased rating claim have been fulfilled.

The law essentially provides that VA has a duty to notify the 
appellant and his representative of any information and 
evidence needed to substantiate and complete a claim.  
However, the Board finds that the VA has met its duty to 
advise and notify the appellant in this case.  Specifically, 
the appellant was advised and notified of the evidence 
necessary to establish higher ratings in the March 1998 
Statement of the Case and the May 1999 Statement of the Case.  
The Board finds that the discussions in the rating decisions, 
the Statements of the Case and the RO letters sent to the 
appellant in effect informed him of the information and 
evidence that would be needed to substantiate his increased 
rating claims and complied with VA's notification 
requirements.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. §§ 5100 et seq. (West Supp. 
2001)); 66 Fed. Reg. 45620 (August 29, 2001).

After reviewing the record, the Board is satisfied that all 
relevant facts with respect to these four increased rating 
claims have been properly developed and that no useful 
purpose would be served by remanding said issues with 
directions to provide further assistance to the appellant.  
There is no indication that additional relevant medical 
records exist that would indicate a greater degree of 
severity with respect to these four service-connected 
disabilities than those already of record.  In addition, the 
appellant was afforded a number of pertinent medical 
examinations by VA.  Thus, the Board concludes that the 
evidence is sufficient for reaching a fair and well-reasoned 
decision with respect to each of these four increased rating 
issues on appeal, and that the duty to assist appellant has 
been satisfied.  See Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-2099 (2000) 
(codified as amended at 38 U.S.C. § 5100 et seq. (West Supp. 
2001)); 66 Fed. Reg. 45620 (August 29, 2001).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against each of the 
appellant's three increased rating claims denied here.  Since 
the preponderance of the evidence is against each of these 
claims, the benefit of the doubt doctrine does not apply.  
Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

An evaluation in excess of 20 percent for a left shoulder 
disability is denied.

An evaluation in excess of 10 percent for a right shoulder 
disability is denied.

An evaluation of 30 percent, but not more, for a cervical 
spine disability is granted, subject to the law and 
regulations governing the award of monetary benefits.

A compensable evaluation for bilateral hearing loss is 
denied.


REMAND

A veteran has the right to notice of laws and regulations 
relevant to his claim for benefits and he has the right to an 
adequate statement of the reasons for the denial of his claim 
under those laws and regulations.  See 38 U.S.C.A. § 5104. 

Review of the evidence of record reveals that the RO issued a 
Statement of the Case concerning the issue of an increased 
evaluation for the appellant's left wrist disability in March 
1998.  A Statement of the Case concerning the issue of an 
increased evaluation for the appellant's lumbar spine 
disability was issued in May 1999.  After the appellant had 
submitted his substantive appeals as to these issues, the RO 
increased the disability rating for the left wrist disability 
and the lumbar spine disability in rating decisions issued in 
October 2000, and August 2000, respectively.  These increased 
ratings were based on information generated as a result of VA 
examinations conducted in July and August of 2000.

Under current law and regulation, a Supplemental Statement of 
the Case (SSOC) will be furnished to the appellant and his or 
her representative, if any, when additional pertinent 
evidence is received after a Statement of the Case (SOC) or 
the most recent SSOC has been issued, when a material defect 
in the SOC or a prior SSOC is discovered, or when, for any 
other reason, the SOC or a prior SSOC is inadequate.  If the 
SOC or any prior SSOCs were prepared before the receipt of 
the additional evidence, an SSOC will be furnished to the 
appellant and his or her representative unless the additional 
evidence received duplicates evidence previously of record 
that was discussed in the SOC or a prior SSOC or the 
additional evidence is not relevant to the issue or issues on 
appeal.  38 C.F.R. § 19.31.

In this case, it is clear that additional pertinent medical 
records were received after the issuance of the SOCs in March 
1998, and May 1999.  The record discloses, however, that no 
SSOC that addresses the additional evidence has been issued.  
The remedy for such an occurrence is to remand this matter to 
the RO for appropriate procedural compliance, specifically 
the issuance of a SSOC in accordance with the provisions of 
38 C.F.R. § 7105 and 38 C.F.R. §§ 19.31, 20.302.

In addition, review of the evidence of record reveals that 
the appellant's left elbow disability has never been the 
subject of any VA medical examination.  There is no current 
medical evidence of record that discusses the severity of 
this disability or any aspect of the appellant's left elbow 
functioning.  Therefore, on remand, the RO should take steps 
to gather pertinent medical records and a medical examination 
of the left elbow must be afforded the appellant.

Finally, as previously noted, there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) 
became law.  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, § 
7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

The Board also notes that the final rule implementing the 
provisions of the VCAA concerning claims for benefits 
governed by part 3 of Title 38, Code of Federal Regulations, 
has been published.  See 66 Fed. Reg. 45620 (August 29, 
2001).  This remand will also give the RO an opportunity to 
develop these claims pursuant to those regulations.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 1991 & Supp. 2001) and the final 
rule published at 66 Fed. Reg. 45620 
(August 29, 2001) is fully complied with 
and satisfied.

2.  With the appellant's cooperation and 
assistance, the RO should obtain any 
relevant medical records not already 
associated with the claims file.  In 
particular, private records and records 
from the San Juan VA Medical Center and 
related outpatient facilities, if any, 
relating to the left elbow disability 
should be associated with the claims 
file.

3.  After the aforementioned documents 
have been obtained, the RO should 
schedule the appellant for an examination 
to determine the nature and extent of his 
service-connected left elbow disability.  
The claims file must be made available to 
the examiner for review.  All necessary 
tests, and any other recommended 
examinations or x-rays, should be 
conducted and all clinical manifestations 
attributable to the left elbow should be 
reported in detail.

4.  Thereafter, the RO should readjudicate 
the appellant's left elbow claim.  The RO 
should consider all of the evidence of 
record, and any additional evidence 
obtained by the RO pursuant to this 
remand.  The RO should adjudicate the 
appellant's claim on the appropriate legal 
basis and with consideration of all 
pertinent regulations.

5.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided a supplemental statement of the 
case (SSOC) concerning the left elbow 
disability.  The RO should also issue an 
SSOC concerning the left wrist and lumbar 
spine disabilities that discusses the 
evidence received into the record since 
the SOC concerning, respectively, the 
claims for increased ratings for the left 
wrist and lumbar spine disabilities.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The appellant is hereby notified that it is the veteran's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



